                                                                         USDCSDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC#:----,---,---=---
UNITED STATES DISTRICT COURT                                             DATE FILED: /-/~ -2.o
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X

 MICHAEL CHRISTY,

                                    Plaintiff,
                                                                  1: 19-cv-09666 (ALC)
                       -against-
                                                                  ORDER
 S. BASTAIN, ET AL.,

                                    Defendants.

                                                            X

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Defendants Huggins' and Shearn's letter dated January 9,

2020, identifying John Doe 1 and John Doe 2. ECF No. 17. Accordingly, Plaintiff is hereby

ORDERED to submit an Amended Complaint, which specifies those individuals, to the Court

on or before February 7, 2020.

SO ORDERED.




                                                     ~
Dated:      January 15, 2020
            New York, New York
                                                                           7 ~~
                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                                            COPIES MAILED
